        Case 2:17-cv-00022-JB-CG Document 62 Filed 03/09/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

A.J. OLIVAS, individually and on behalf of
those similarly situated,

        Plaintiff,

vs.                                                                       No. CIV 17-0022 JB\CG

C & S OILFIELD SERVICES, LLC, DEWEY
COFFMAN, and BRETT COFFMAN,
individually,

        Defendants.

                                       FINAL JUDGMENT

       THIS MATTER comes before the Court on: (i) the Joint Motion for Settlement Approval,

filed January 31, 2020 (Doc. 55)(“Joint Motion”); (ii) the Joint Stipulation to Dismiss, filed

January 31, 2020 (Doc. 59)(“Joint Stipulation”); and (iii) the Order Approving Joint Motion for

Settlement Approval, filed January 31, 2020 (Doc. 58)(“Order”). The Order approves the Joint

Motion and Settlement Agreement and Release filed under seal in which the Parties agreed to

dismissal of the lawsuit with prejudice. Order at 1. The Joint Stipulation states that the “Plaintiffs

have agreed to voluntarily dismiss the instant lawsuit and any and all claims against Defendants

with prejudice” and that if the “Defendants fail to satisfy their payment obligations, Plaintiffs shall

have the right to reopen the instant lawsuit and seek relief for the unsatisfied amount of

Defendants’ payment obligations.” Joint Stipulation at 1–2. With no more parties or claims before

the Court, the Court enters Final Judgment.

       IT IS ORDERED that: (i) this case and all claims in this case are dismissed with prejudice;

and (ii) Final Judgment is entered.
           Case 2:17-cv-00022-JB-CG Document 62 Filed 03/09/20 Page 2 of 2




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE



Counsel:

Jesse Hamilton Forester
Forester Haynie, PLLC
Dallas, Texas

--and--

Jack L. Siegel
Siegel Law Group
Dallas, Texas

--and--

J. Derek Braziel
Travis Andrew Gasper
Lee & Braziel, LLP
Dallas, Texas

          Attorneys for the Plaintiff

Clara B. Burns
Kemp Smith LLP
El Paso, Texas

          Attorneys for the Defendant




                                         -2-
